Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), AND THIS NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THIS NOTE. THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO CERTAIN INDEBTEDNESS AS SET FORTH HEREIN. THIS NOTE MAY NOT BE ASSIGNED, NEGOTIATED OR TRANSFERRED EXCEPT AS SET FORTH HEREIN. AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE $123,551.00 February 11, 2009 FOR VALUE RECEIVED, the undersigned, MTM TECHNOLOGIES, INC., a New York corporation (the  Borrower ), promises to pay to FIRSTMARK III OFFSHORE PARTNERS, L.P. (the  Holder ), the principal sum of one hundred twenty three thousand five hundred fifty one dollars ($123,551.00) with interest on the unpaid balance from the date hereof, at the rate of fifteen percent (15%) per annum in lawful money of the United States of America, at c/o FirstMark Capital, L.L.C. 1221 Avenue of the Americas, 26 th Floor, New York, New York 10020, or at such other place as the Holder may designate in writing. This Amended and Restated Promissory Note (this  Note ) amends and restates in its entirety that certain Promissory Note dated as of January 29, 2009 and made by the Borrower in favor of the Holder to evidence the principal sum of $123,551.00 (the  Existing Note ). This Note evidences the same indebtedness evidenced by the Existing Note and does not create or evidence any new or additional indebtedness. This Note and the terms, covenants, agreements, rights, obligations and conditions contained in this Note supersede, replace and control the Existing Note and the terms, covenants, agreements, rights, obligations and conditions contained in the Existing Note. The principal of and interest on this Note shall be due and payable in full on December 15, 2009, (the  Maturity Date ). Interest on this Note shall be due and payable in cash or, at the option of the Borrower, in shares of the series of preferred stock of the Borrower next designated by the Borrower after the date hereof, at a price per share of $0.638. In addition to the issuance of this Note and the Amended and Restated Subordinated Promissory Note issued to FirstMark III L.P. on the date hereof, in 2008 the Borrower, issued to the Holder (formerly Pequot Offshore Private Equity Partners III, L.P.) and to Pequot Private Equity Fund (n/k/a FirstMark III, L.P.), other notes in the aggregate amount of $5,500,000 (collectively this Note, the Amended and Restated Subordinated Promissory Note issued to FirstMark III L.P. and all other notes issued to the Holder and to FirstMark III, L.P., as amended by the Amendment to Subordinated Promissory Notes, dated as of February 11, 2009, are referred to herein as the FirstMark Notes). In 2008 the Borrower, issued to Constellation Venture Capital II, L.P., Constellation Venture Capital Offshore II, L.P., The BSC Employee Fund VI, L.P., and CVC II Partners, LLC (collectively, Constellation), other notes in the aggregate amount of $500,000 (as amended by the Amendment to Subordinated Promissory Notes, dated as of February 11, 2009, the Constellation Notes). The FirstMark Notes and the Constellation Notes are referred to herein as the  7,000,000 Notes . All computations of interest payable hereunder shall be made on the basis of the actual number of days in the period for which such interest is payable and a year of 365 or 366 days, as applicable.
